OFFICE OF THE ATTORNEY   GENERAL.   STATE OF TEXAS

    JOHN CORNYN




                                                   July 182000



The Honorable Florence Shapiro                           Opinion No. JC-0258
Chair, Committee on State Affairs
Texas State Senate                                       Re: Authority of a peace officer to detain a
P.O. Box 12068                                           motorcyclist riding without a helmet to determine
Austin, Texas 78711                                      whether the motorcyclist has liability insurance
                                                         (RQ-0216.JC)
Dear Senator Shapiro:

        You have asked this office whether a peace officer has “the authority to stop a motor cycle
driver who is obviously over 21 years of age, not wearing a helmet, and not displaying a sticker as
required by [section 661.003(d)] of the Transportation Code, for the sole purpose of determining
whether they are in compliance with the law concerning carrying liability insurance?’ Letter from
Honorable Florence Shapiro, Chair, Committee on State Affairs, Texas State Senate, to Elizabeth
Robinson, Chair, Opinion Committee, Office of the Attorney General (May 5,200O) (on file with
Opinion Committee). We conclude that a peace officer has the authority to stop amotorcyclist not
wearing a helmet or a motorcyclist whose passenger is not wearing a helmet, as required by section
661.003(a) and (b), ifthe sticker issued pursuant to section 661.003(d) is not visible to the officer,
because such a person appears to be committing a misdemeanor “punishable by a tine of not less
than $10 or more than $50.” TEX. TRANSP. CODE ANN. 5 661.003(h) (Vernon Supp. 2000).

         Section 661.003(a) of the Transportation Code makes it an offense to operate or ride as a
passenger on a motorcycle on a public street or highway without protective headgear that meets
safety standards adopted by the Texas Department of Public Safety. See id. 5 661.003(a). Section
661.003(b) makes it an offense to carry a passenger not wearing such headgear on a motorcycle.
However, a person required to wear such headgear is excepted from subsections (a) and(b) provided
he or she is at least 21 years old, and has either successfully completed a motorcycle training and
safety course or is covered by a health insurance plan providing for at least $10,000 of medical
benefits for motorcycle accident-related injuries. See id. 5 661.003(c). Evidence that one has
fulfilled these conditions may be afforded by a sticker issued by the Department of Public Safety
pursuant to section 661.003(d). “A person operating or riding as a passenger on a motorcycle that
displays on the license plate of the motorcycle or the license plate mounting bracket a sticker issued
by the department under Subsection(d) is presumed to have successfully completed the training and
safety course described by Subsection (c) or to have the insurance coverage described by that
subsection.” Id. 4 661.003(g).
The Honorable   Florence Shapiro    - Page 2       (JC-0258)




         As we understand your question, it is whether a peace officer may stop a motorcycle rider
not wearing a helmet who fails to display the sticker in question, and thereupon to inquire as to
whether the rider has the requisite insurance. We conclude that in such a case the officer is acting
properly. In this circumstance, so far as the officer can tell the motorcyclist is violating the helmet
law. The officer has the power, pursuant to article 2.13 of the Code of Criminal Procedure, to stop
a motorcyclist he perceives to be committing a misdemeanor. See TEX. CODECRIM. PROC. ANN. art.
2.13(a) (Vernon Supp. 2000).

         A representative of the Texas Motorcycle Rights Association argues that motorcyclists’
rights are violated when they are stopped in the situation you describe: “If we are driving our
automobile, despite a law that requires that we have insurance to do so, we are assumed to be in
compliance and not subject to stop. I[fl we are on our motorcycle aren’t we accorded the same
privilege of assumed compliance        7” Letter from Sputnik, State Chairman, Texas Motorcycle
Rights Association, to Elizabeth Robinson, Chair, Opinion Committee, Oftice of the Attorney
General (Apr. 25, 2000) (on tile with Opinion Committee). This argument is unavailing.

         The situation which is most directly analogous to driving a motorcycle without a helmet and
without the requisite sticker is driving an automobile without the valid inspection sticker required
by section 548.602 of the Transportation Code. The operator of such a car may expect to be pulled
over just as certainly as the helmetless motorcycle rider. The sticker mandated by the helmet law
and the inspection sticker serve precisely the same function in these situations. They are meant to
inform the police that the operators ofthese vehicles are acting within the law. The absence ofeither
of these stickers, on the other hand, suggests that such is not the case. In either instance, then, it is
reasonable for the police to stop the vehicle to insure compliance.

        Accordingly, we conclude that a peace officer has the authority to stop a person operating
a motorcycle without a helmet, or carrying a passenger without a helmet, if the motorcycle operator
does not display on his license plate or license plate mounting bracket a sticker issued pursuant to
section 661.003(d) of the Transportation Code.
The Honorable   Florence Shapiro   - Page 3      (JC-0258)




                                        SUMMARY

                        A peace officer has the authority to stop a person operating a
                motorcycle without a helmet, or carrying a passenger without a
                helmet, if the motorcycle operator does not display on his license
                plate or license plate mounting bracket a sticker issued pursuant to
                section 661.003(d) of the Transportation Code.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee